McMurray, Presiding Judge.
The father appeals directly in these child custody cases from an order declaring the father and mother unfit and placing the child in the custody of the maternal grandparents and from the denial of his motions for new trial. He did not seek and we did not grant a discretionary appeal. Held:
“ ‘OCGA § 5-6-35 (a) (2) and (d) (Code Ann § 6-701.1) provides *884that appeals from judgments awarding or refusing to change child custody shall be by application in the nature of a petition to the appropriate appellate court filed with the clerk of that court within 30 days of the entry of the order. This court has held that appeals from orders dealing with child custody which are not filed pursuant to OCGA § 5-6-35 (Code Ann. § 6-701.1) must be dismissed for lack of jurisdiction. (Cit.)’ Jones v. Warrenfells, 166 Ga. App. 519 (305 SE2d 147) (1983).” Dudai v. Spisak, 170 Ga. App. 744 (318 SE2d 501). It follows that these direct appeals in these child custody cases must be dismissed.
Decided November 19, 1991.
Laurens C. Lee, for appellant.
O’Neal & Long, Michael J. Long, Bond & Zimmerman, Charles V. Bond, Jr., Robert E. Bergman, for appellees.

Appeals dismissed.


Sognier, C. J., and Andrews, J., concur.